



Exhibit 10.20


EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN


Restricted Stock Unit Agreement


Date of Grant: [ ]                    


Number of Restricted Stock Units Granted:     [ ]    


This Agreement is made by and between Euronet Worldwide, Inc., a Delaware
corporation (the “Company”), and [ ] (“Participant”).
 


RECITALS:


A.    Effective May 18, 2006, the stockholders of the Company approved the
Euronet Worldwide, Inc. 2006 Stock Incentive Plan (the “Plan”) pursuant to which
the Company may, from time to time, grant Restricted Stock Units to current or
prospective key employees, non-employee directors or outside consultants of the
Company.


B.    Participant is an employee, consultant or non-employee director (“Service
Provider”) of the Company or one of its Affiliates and the Company desires to
encourage him/her to own Shares and to give him/her added incentive to advance
the interests of the Company, and desires to grant Participant Restricted Stock
Units under the terms and conditions established by the Company’s Compensation
Committee (the “Committee”).


AGREEMENT:


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:


1.    Incorporation of Plan. All provisions of this Agreement and the rights of
Participant hereunder are subject in all respects to the provisions of the Plan
and the powers of the Committee therein provided. Capitalized terms used in this
Agreement but not defined shall have the meaning set forth in the Plan.


2.    Grant of Restricted Stock Units. Subject to the conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Participant and credits to a separate account maintained on the books
of the Company ("Account") that number of Restricted Stock Units identified
above opposite the heading “Number of Restricted Stock Units Granted” (the
“RSUs” or the “Award”). On any date, the value of each RSU shall equal the Fair
Market Value of a Share. All amounts credited to Participant's Account under
this Agreement shall continue for all purposes to be a part of the general
assets of the Company. Participant's interest in the Account shall make him or
her only a general, unsecured creditor of the Company. The RSUs may not be sold,
transferred, gifted, bequeathed, pledged, assigned, or otherwise alienated or
hypothecated, voluntarily or involuntarily. The rights of Participant with
respect to the RSUs shall remain forfeitable at all times prior to the date on
which such rights are settled (the "Settlement Date", as defined below).





--------------------------------------------------------------------------------





3.    Consideration to the Company. In consideration of the granting of the RSUs
by the Company, Participant will render faithful and efficient services as a
Service Provider to the Company. Nothing in this Agreement or in the Plan will
confer upon Participant any right to continue as a Service Provider to the
Company or will interfere with or restrict in any way the rights of the Company,
which are hereby expressly reserved, to terminate Participant's position as a
Service Provider to the Company at any time for any reason whatsoever, with or
without cause.
4.    Settlement of RSUs. At the Company’s option, the RSUs may be settled by
delivering to Participant or his or her beneficiary, as applicable, either (i)
an amount of cash equal to the Fair Market Value of a Share as of the Settlement
Date multiplied by the number of Shares underlying the RSUs held by Participant
(or a specified portion in the event of any partial settlement), or (ii) a
number of Shares equal to the whole number of Shares underlying the RSUs then
held by Participant (or a specified portion in the event of any partial
settlement). Any fractional Shares underlying RSUs remaining on the Settlement
Date will be distributed in cash in an amount equal to the Fair Market Value of
a Share as of the Settlement Date multiplied by the remaining fractional RSUs.
Except as specifically provided elsewhere under the Plan, the restrictions on
RSUs subject to this Agreement will lapse and the shares subject to this Award
will be vest and settled as follows:
1.
Cliff Vest RSUs. 60% of the RSUs subject to this Agreement will vest on the
third anniversary date of this agreement, provided the performance criteria set
forth on Exhibit A to this Agreement are met (“Cliff Vest RSUs”);

2.
Time Vest RSUs. 40% of the RSUs subject to this Agreement will vest pro rata
over five years with 20% vesting on each anniversary of the Date of Grant
provided the performance criteria set forth on Exhibit B to this Agreement are
met (“Time Vest RSUs”);

provided, in each of the above cases, that Participant is, and at all times from
the Date of Grant has been, a Service Provider to the Company, or one of its
Affiliates, and the RSUs have not otherwise been cancelled. If the above sums do
not derive a whole number of shares as of any Settlement Date, then the number
of shares vested shall be the lower whole number resulting from such sum with
any residual shares vesting as of the last Settlement Date.
Prior to receiving the Shares underlying the RSUs, the Participant shall not at
any time be deemed to be the holder of, or to have any of the rights of a holder
with respect to any Shares underlying the RSUs subject to this award.
The Committee may, in its sole discretion, accelerate the Settlement Date for
any or all of the RSUs, if in its judgment the performance of Participant has
warranted such acceleration and/or such acceleration is in the best interests of
the Company.
5.    Cancellation of RSUs. Unless otherwise provided in this Section 5 or in
the Plan, if Participant's position as a Service Provider to the Company or any
of its Affiliates is terminated prior to the Settlement Date other than by death
or Disability, Participant shall thereupon immediately forfeit any and all
unsettled RSUs, and all RSUs shall be cancelled. Upon such cancellation,
Participant shall have no further rights under this Agreement. For purposes of
this Agreement, transfer of employment between the Company and any of its
Affiliates (or between Affiliates) shall not constitute a termination of
Participant's position as a Service Provider. In the event that Participant's
position as a Service Provider with the Company or any of its Affiliates is
terminated by the Company or any of its Affiliates prior to the Settlement Date
and due to Participant's death or Disability, all unsettled RSUs shall be
settled effective on or as soon as administratively practical following the date
of Participant's death or Disability but in no event later than February 15 of
the calendar year following the year of Participant's death or Disability.





--------------------------------------------------------------------------------





6.    Dividends and Voting. Prior to an RSU's Settlement Date, Participant shall
not be entitled to receive dividend equivalent payments for any dividends paid
by the Company on Shares, whether payable in stock, in cash or in kind, or other
distributions, declared as of a record date that occurs on or after the Date of
Grant hereunder and prior to any cancellation of such RSUs, Participant will
have no voting rights with respect to any of the Shares underlying the RSUs
subject to this award unless and until they are issued to Participant.


7.     Withholding of Taxes. The Company shall have the right to deduct from any
distribution of cash or Shares to the Participant an amount equal to any income
taxes, excise taxes and other amounts as may be required by law to be withheld
with respect to the Award.


8.    Long-Term Consideration for Award. Participant recognizes and agrees that
the Company's key consideration in granting this Award is securing Participant's
long-term commitment to advance and promote the Company's business interests and
objectives. Accordingly, Participant agrees to the following as material and
indivisible consideration for this Award:


(a)    Fiduciary Duty. During his/her employment, directorship or consultancy
with the Company, Participant shall devote his/her full energies, abilities,
attention and business time to the performance of his/her particular
responsibilities and shall not engage in any activity which conflicts or
interferes with, or in any way compromises, performance of such
responsibilities.


(b)    Confidential Information. Participant recognizes that by virtue of
his/her employment, directorship or consultancy with the Company, Participant
will be granted otherwise prohibited access to confidential information and
proprietary data which are not known to the Company's competitors. This
information (the "Confidential Information") includes, but is not limited to,
any of the following as it relates to the Company and any of its Affiliates’
(the “Euronet Group”): current and prospective customers; the identity of key
contacts at such customers; customers' particularized preferences and needs;
marketing strategies and plans; financial data; personnel data; compensation
data; proprietary procedures and processes; and other unique and specialized
practices, programs and plans of the Euronet Group and its customers and
prospective customers. Participant recognizes that this Confidential Information
constitutes valuable property of the Euronet Group, developed over a significant
period of time and at substantial expense. Accordingly, Participant agrees that
he/she shall not, at any time during or after his or her employment,
directorship or consultancy with the Company, divulge such Confidential
Information or make use of it for his/her own purposes or the purposes of any
person or entity other than the Euronet Group.


(c)    Non-Solicitation of Customers. Participant recognizes that by virtue of
his/her employment, directorship or consultancy with the Company, Participant
may be introduced to and involved in the solicitation and servicing of existing
customers of the Euronet Group and new customers obtained by the Euronet Group
during Participant's employment, directorship or consultancy. Participant
understands and agrees that all efforts expended in soliciting and servicing
such customers shall be for the permanent benefit of the Euronet Group and
agrees that during his/her employment, directorship or consultancy with the
Company and for a period of two years thereafter, Participant will not (i)
engage in any conduct which could in any way jeopardize or disturb any of the
Euronet Group's customer relationships; or (ii) directly or indirectly, without
the prior written consent of the Chief Executive Officer of the Company, market,
offer, sell or otherwise furnish any products or services similar to, or
otherwise competitive with, those offered by the Euronet Group to any customer
of the Euronet Group.


(d)     Non-Compete. Participant acknowledges he/she has knowledge of
proprietary





--------------------------------------------------------------------------------





information relating to that worldwide business of the Euronet Group which, if
known to or used to the benefit of a competitor of the Company, would provide a
competitor with an unfair competitive advantage with regard to the Company.
Accordingly, Participant agrees that, for a period beginning on the date hereof
and ending two years after termination of his/her employment, directorship or
consultancy with the Company, regardless of the reason for such termination,
Participant shall not, in any location where the Euronet Group conducts business
or provides services to customers and in any location where Participant provided
services to the Company during the term of Participant’s employment,
directorship or consultancy with the Company, directly or indirectly, without
the prior written consent of the Chief Executive Officer of the Company,
represent, consult with, be employed by or be connected with any business that
provides transaction processing or other services similar to and/or competitive
with those provided by any member of the Euronet Group.


(e)    Non-Solicitation of Employees. Participant recognizes the substantial
expenditure of time and effort which the Euronet Group devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, Participant agrees that, for a period beginning on the date hereof
and ending two years after termination of his/her employment, directorship or
consultancy with the Company, regardless of the reason for such termination,
Participant shall not, directly or indirectly, for himself or herself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any person who, during that two year term, is
an employee of the Euronet Group.


(f)    Survival of Commitments; Potential Recapture of Awards and Proceeds.
Participant acknowledges and agrees that the terms and conditions of this
Section 8 regarding confidentiality and non-solicitation shall survive both (i)
the termination of his/her employment, directorship or consultancy with the
Company for any reason, and (ii) the termination of the Plan for any reason.
Participant acknowledges and agrees that the grant of RSUs in this Agreement is
just and adequate consideration for the survival of the restrictions set forth
herein, and that the Company may pursue any or all of the following remedies if
Participant either violates the terms of this Section or succeeds for any reason
in invalidating any part of it (it being understood that the invalidity of any
term hereof would result in a failure of consideration for the RSUs):


(i)
declaration that the Award is null and void and of no further force or effect;

(ii)
recapture of any cash paid or Shares issued to Participant, or any designee or
beneficiary of the Participant, pursuant to the Award; or

(iii)
recapture of the proceeds, plus reasonable interest, with respect to any Shares
that are both issued pursuant to this Award and sold or otherwise disposed of by
Participant, or any designee or beneficiary of Participant.

 
The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.


(g)    Acknowledgement. Participant acknowledges and agrees that adherence to
the foregoing requirements will not prevent him/her from engaging in his/her
chosen occupation and earning a satisfactory livelihood following the
termination of his/her employment, directorship or consultancy with the Company.


(h)    Court May Modify Restrictions. Although the parties have attempted to
reasonably limit Participant’s activities after the termination of his/her
employment, directorship or





--------------------------------------------------------------------------------





consultancy with the Company, the parties agree that a Court may modify and
enforce the restrictive covenants contained in this Section 8 to the extent that
it believes such modifications are necessary for Participant’s restrictions
under this Section 8 to be reasonable.


(i)    Severability. The parties agree that if any part of this Section 8 or the
application of any part of this Section 8 is found by a court to be void,
voidable, invalid, unenforceable, or in conflict with any federal or state law,
then the remainder of this Agreement shall remain valid, fully enforceable, and
shall otherwise be given full force and effect.
        
9.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construc-tion of this Agreement.


10.    Amendment. This Agreement may be amended only by a written agreement
executed by the parties hereto which specifically states that it is amending
this Agreement.


11.    Governing Law. The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.


12.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on Participant and the Company for all purposes.


13.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


14.    Binding Effect. Except as expressly stated herein to the contrary, this
Agreement will be binding upon and inure to the benefit of the respective heirs,
legal representatives, successors and assigns of the parties hereto.


15    Notices. Any notice to be given under this Agreement to the Company will
be addressed to the Secretary of the Company at Euronet Worldwide, Inc., 3500
College Blvd., Leawood, KS 66211, and any notice to be given to the Participant
will be addressed to him or her at the address on record for him or her at the
Company. By a notice given pursuant to this Section 15, either party may
hereafter designate a different address for notices to be given. Any notice
which is required to be given to the Participant will, if the Participant is
then deceased, be given to the Participant’s personal representative if such
representa-tive has previously informed the Company of his or her status and
address by written notice under this Section 15. Any notice will be deemed duly
given when received, or when deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service.






This Agreement shall be deemed fully executed and effective by the parties
hereto upon its electronic signature or acceptance of the Award by the
Participant.




Euronet Worldwide, Inc.             







--------------------------------------------------------------------------------







    
By: /S/ Jeffrey B. Newman
Jeffrey B. Newman
Executive Vice President.     
        
        


















Exhibit A
Performance Based Criteria for Cliff Vest Shares


The Cliff Vest RSUs will vest on the third anniversary of grant of the RSUs,
provided Euronet, on a consolidated basis, has achieved the following Adjusted
EPS goals on a constant currency basis:


Percent
Vest
If 3-year Adjusted EPS CAGR equals or exceeds
25%
3.0%
50%
5.0%
100%
7.0%

















The term “Adjusted EPS” shall be as defined by the Committee in connection with
the grant of these RSUs.
As an additional condition to vesting, Euronet must produce adjusted operating
income of at least $60 million in each of 2018, 2019 and 2020, under terms
defined by the Committee in connection with the grant of these RSUs.













--------------------------------------------------------------------------------









Exhibit B


Performance Based Criteria for Time Vest Shares


The Time Vest RSUs will vest 20% per year on each anniversary date of grant of
the RSUs, provided the Corporation produces at least $60 million adjusted
operating income in each of the respective five years, under terms defined by
the Committee in connection with the award of these RSUs.
APPENDIX A
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN
_______________________________
Designation of Beneficiary
______________________________
In connection with the RESTRICTED STOCK UNIT AGREEMENT (the "Award Agreement")
entered into on ___________________, 201__ between Euronet Worldwide, Inc. (the
"Company") and ______________________, an individual residing at
________________________ (the "Recipient"), the Recipient hereby designates the
person specified below as the beneficiary of the Recipient's interest in
Restricted Stock (as defined in the 2006 Stock Incentive Plan of the Company
awarded pursuant to the Award Agreement. This designation shall remain in effect
until revoked in writing by the Recipient.
Name of Beneficiary:
 
 
Address:
 
 
 
 
 
 
 
 
Social Security No.:
 
 



The Recipient understands that this designation operates to entitle the
above‑named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.
Date:
 
 
By:
 
 
 
 
[Recipient Name]



County of                


State of                


Sworn to before me this _______ day of __________________, 201___







--------------------------------------------------------------------------------





___________________________
Notary Public





